Aquilino, Judge:
The plaintiffs having filed a motion for judgment on the record compiled by the International Trade Administration, U.S. Department of Commerce (“ITA”) sub norm. Portable Electric Typewriters From Japan Final Results of Antidumping Duty Administrative Review, 53Fed.Reg. 40,926 (Oct. 19,1988); and the court having granted in part and denied in part plaintiffs’ motion per Slip Op. 91-58,15 CIT 332, 771 F.Supp. 374 (1991), and having remanded to the ITA for further proceedings; and the ITAhaving submitted the results of those proceedings to the court; and the plaintiffs having filed a motion for a second remand thereof; and the court having granted in part and denied in part plaintiffs’ motion per Slip Op. 92-121,16 CIT 650, (July 28,1992), and having remanded to the ITA for further proceedings; and the ITA having submitted the results of those proceedings to the court in a document dated September 11, 1992; and the court having reviewed those remand results; and no party having objected to or otherwise commented on them; Now, therefore, after due deliberation, it is
Ordered, adjudged and decreed that the International Trade Administration, U.S. Department of Commerce’s Final Results of Redeter-mination Pursuant to Court Remand dated September 11,1992 be, and they hereby are, affirmed; and it is further
Ordered, adjudged and decreed that this action be, and it now hereby is, dismissed.